1
                                                                         2
                                                                         3
                                                                         4
                                                                         5                                  UNITED STATES DISTRICT COURT
                                                                         6                                NORTHERN DISTRICT OF CALIFORNIA
                                                                         7
                                                                         8    ALEC L., et al.,                                   No. C-11-2203 EMC
                                                                         9                  Plaintiffs,
                                                                                                                                 ORDER GRANTING DEFENDANTS’
                                                                         10          v.                                          MOTION FOR ADMINISTRATIVE
                                                                                                                                 RELIEF AND SETTING (1)
United States District Court




                                                                         11   LISA P. JACKSON, et al.,                           DEFENDANTS’ MOTION TO DISMISS,
                                                                                                                                 (2) INTERVENOR’S MOTION TO
                               For the Northern District of California




                                                                         12                 Defendants.                          INTERVENE, AND (3) INTERVENOR’S
                                                                                                                                 MOTION TO DISMISS FOR SAME
                                                                         13                                                      TIME AS HEARING ON PLAINTIFFS’
                                                                              ___________________________________/               MOTION FOR PRELIMINARY
                                                                         14                                                      INJUNCTION
                                                                         15                                                      (Docket No. 68)
                                                                         16
                                                                         17          This Court hereby GRANTS Defendants’ Motion for Administrative Relief to Set Hearing
                                                                         18   on Defendants’ Motion to Dismiss for Same Time as Hearing on Plaintiffs’ Motion for Preliminary
                                                                         19   Injunction. Docket No. 68. Plaintiffs’ Motion for Preliminary Injunction, Defendants’ Motion to
                                                                         20   Dismiss, Intervenor’s Motion to Intervene, and Intervenor’s Motion to Dismiss are set for
                                                                         21   November 28, 2011 at 2:30 p.m. before District Judge Edward M. Chen, Courtroom 5, 17th Floor,
                                                                         22   ///
                                                                         23   ///
                                                                         24   ///
                                                                         25   ///
                                                                         26   ///
                                                                         27   ///
                                                                         28   ///
                                                                         1    Federal Building, 450 Golden Gate Avenue, San Francisco, CA 94102. Plaintiffs’ Opposition is due
                                                                         2    by November 14, 2011; Defendants’ and Intervenor’s Reply are due November 18, 2011, by 12:00
                                                                         3    Noon.
                                                                         4            This order disposes of Docket No. 68.
                                                                         5
                                                                         6            IT IS SO ORDERED.
                                                                         7
                                                                         8    Dated: November 3, 2011
                                                                         9                                                        _________________________
                                                                                                                                  EDWARD M. CHEN
                                                                         10                                                       United States District Judge
United States District Court




                                                                         11
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                              2